DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-15 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches a method for finishing a post and rail wall formed from spaced apart vertically extending posts with rows of horizontally oriented sleeper rails being positioned between the spaced apart vertically extending posts to form said wall with opposite ends of the sleepers being received in respective opposed spaces defined by the spaced apart vertically extending posts, the method comprising: installing elongate capping members along the wall, wherein the elongate capping members are formed with a longitudinal recess for receiving a thickness of the sleeper rails forming a top of the wall; installing covers over vertical side face of the posts wherein a thickness of the covers corresponds to a width of underside portions of the capping members, wherein the upper ends of the posts abut the underside portions of the capping members. The invention provides safer finished walls, since rough sleeper tope edges, post tops and exposed portions are covered. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678